Citation Nr: 9918285	
Decision Date: 06/30/99    Archive Date: 07/07/99

DOCKET NO.  95-09 445	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1. Entitlement to compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 (West 1991) for residuals 
of a brain tumor, including treatment therefor, at a 
Department of Veterans Affairs (VA) hospital in 1982, to 
include hearing loss and loss of teeth.

2.  Entitlement to service connection for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from April 1966 to 
September 1972.

This matter comes to the Board of Veterans Appeals (Board) 
from rating decisions of the Regional Office (RO).  By rating 
decision dated in April 1994, the RO denied the veteran's 
claim for service connection for brain tumor with hearing 
loss due to herbicide exposure, and for tooth decay due to 
herbicide exposure.  Service connection for hearing loss on a 
direct incurrence basis was denied by the RO in a July 1994 
rating action.  In a rating decision dated in February 1995, 
the RO denied service connection for loss of teeth due to 
radiation therapy for a brain tumor due to claimed Agent 
Orange exposure.  When this case was before the Board in 
December 1996, the issues were entitlement to service 
connection for residuals of a brain tumor due to exposure to 
Agent Orange, service connection for a dental condition due 
to radiation therapy for a brain tumor and service connection 
for bilateral hearing loss.  These issues were remanded to 
the RO for additional development.

During a hearing at the RO before the undersigned in April 
1999, the veteran withdrew his claim for service connection 
for a brain tumor with residuals due to exposure to Agent 
Orange.  In addition, the veteran indicated that he wished to 
pursue the claim for compensation benefits for a dental 
disorder on the basis of 38 U.S.C.A. § 1151.  Various 
statements in the record suggest that the veteran is arguing 
that his hearing loss is either directly related to service 
or to the radiation therapy he received for the brain tumor 
from the VA in 1982.  Accordingly, the Board finds that the 
issues are most appropriately characterized as set forth on 
the cover page.

The veteran has raised the issue of entitlement to a 
permanent and total disability rating for pension purposes.  
Since this matter was not developed or certified for appeal, 
it is referred to the RO for appropriate development.

The issues of entitlement to service connection for hearing 
loss in the right ear on a direct basis and for compensation 
benefits pursuant to the provisions of 38 U.S.C.A. § 1151 for 
residuals of a brain tumor, including treatment therefor, at 
a VA hospital in 1982, to include hearing loss and loss of 
teeth will be considered in the REMAND section below.

Effective March 1, 1999, the name of the United States Court 
of Veterans Appeals was changed to the United States Court of 
Appeals for Veterans Claims ("the Court"). 


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by 
the RO.

2. A hearing loss in the left ear was present during service.

3. The veteran's current hearing loss in his left ear cannot 
be disassociated from the in-service findings.


CONCLUSION OF LAW

A hearing loss in the left ear was incurred in service.  
38 U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. § 3.303(b) 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The initial question before the Board is whether the veteran 
has submitted a well-grounded claim as required by 38 
U.S.C.A. § 5107.  The Court has held that a well-grounded 
claim is one which is plausible, meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet App. 
78, 81 (1990).  In this case, the evidence of record 
concerning the onset of the veteran's hearing loss in the 
left ear is sufficient to conclude that his claim is well 
grounded.  No further development is required in order to 
comply with the duty to assist mandated by 38 U.S.C.A. 
§ 5107.

Factual background

The veteran was afforded audiograms on five occasions during 
service.  On the audiological evaluation in January 1966, the 
hearing threshold levels in decibels in the left ear were 0 
(15), 0 (10), 0 (10) and 0 (5), at 500, 1000, 2,000 and 4,000 
Hertz, respectively.  The figures in parentheses represent 
ISO standards.  Prior to October 1967, service department 
records were recorded in ASA.  Another audiometric test was 
conducted in August 1968.  The hearing threshold levels in 
decibels in the left ear were 10, -10, 5, 30, 15 and 20, at 
500, 1000, 2,000, 3,000, 4,000 and 6,000 Hertz, respectively.  
On an audiometric test in July 1969, the hearing threshold 
levels in decibels in the left ear were 20, 5, 0, 0, 0 and 
35, at 500, 1000, 2,000, 3,000, 4,000 and 6,000 Hertz, 
respectively.  The veteran was afforded an audiometric test 
in October 1969.  The hearing threshold levels in decibels in 
the left ear were 15, 5, 0, 0, 5 and 40, at 500, 1000, 2,000, 
3,000, 4,000 and 6,000 Hertz, respectively.  Following the 
last three audiometric tests, it was indicated that the 
veteran had a high frequency hearing loss in the left ear.  
An audiometric test on the separation examination in 
September 1972 revealed that the hearing threshold levels in 
decibels in the left ear were 5, 5, 5, 15, 15 and 45, at 500, 
1000, 2,000, 3,000 4,000 and 6,000 Hertz, respectively.

The veteran underwent a suboccipital craniotomy for a Grade 
III astrocytoma of the cerebellum when he was hospitalized at 
a VA hospital from January to February 1982.  Thereafter, he 
received radiation therapy.  The veteran was seen in August 
1982 and reported decreased hearing in the left ear.  He was 
seen in the ear, nose and throat clinic in December 1982, and 
it was reported that an audiogram revealed a high frequency 
sensorineural hearing loss in the left ear.  

The veteran was afforded a VA audiometric examination in 
November 1990.  He related that he was a helicopter mechanic 
during service.  On the authorized audiological evaluation in 
November 1990, pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT





LEFT
15
10
20
60
70

Speech audiometry revealed speech recognition ability of 78 
percent in the left ear.  It was indicated that the 
audiometric configuration was consistent with the etiology of 
acoustic trauma. 

Following a VA ear, nose and throat examination in November 
1990, the diagnoses included mixed hearing loss in the left 
ear.  

During a VA neurological examination in November 1990, the 
veteran related that the radiation therapy had destroyed the 
hairs lining his external auditory canals and that he would 
be bothered by intermittent waxy build-up which would cause 
intermittent hearing loss in each ear, more so on the left.  
Following an examination, the pertinent clinical impression 
was persistent tinnitus, status post surgery and radiation 
therapy with intermittent hearing loss said to be due to wax 
impaction secondary to loss of external auditory canal hairs 
due to radiation therapy, by history.

During a VA audiometric examination in June 1993, the veteran 
reported that he had been exposed to helicopter noise in 
service.  He described the onset of his hearing loss as being 
right after the brain surgery and radiation therapy.  A mixed 
hearing loss in the left ear was present.

In statements received in 1995, two people wrote of the 
problems the veteran had at work as a result of his hearing 
loss.  

The veteran was afforded audiometric testing by the VA in 
September 1997.  It was concluded that he had sensorineural 
hearing loss in the left ear.  It was indicated that the 
hearing loss was consistent with acoustic trauma and history.  

On VA examination in October 1997, the veteran reported that 
he had a mild hearing loss after service.  He stated that he 
was seen in the ear, nose and throat clinic at a VA facility 
beginning in 1985 for complaints of hearing loss.  The 
examiner, based on a review of the claims folder, concluded 
that the veteran's current hearing loss was related to the 
treatment of the cerebellar astrocytoma for which he 
underwent surgery and radiation therapy in 1982.  The 
pertinent diagnosis  was sensorineural hearing loss in the 
left ear.

In April 1998, the veteran's claims folder was reviewed by a 
VA physician.  It was noted that no hearing tests were 
performed before or after the surgery in 1982 and that, 
therefore, the examiner did not know how much of the hearing 
loss was caused by the tumor, how much was caused by the 
radiation therapy, how much was caused by surgery, and the 
factor of aging.  The diagnosis was hearing loss partially 
caused by cerebellar astrocytoma, surgery, radiation therapy 
and aging.

Analysis 

Service connection may be granted for disease or injury 
incurred in or aggravated by wartime service.  38 U.S.C.A. 
§ 1110.

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  38 C.F.R. 
§ 3.303(d) (1998).

For the purposes of applying the laws administered by the VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies of 500, 
1,000, 2,000, 3,000 and 4,000 Hertz is 40 decibels or 
greater; or when the thresholds for at least three of these 
frequencies are 25 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385 (1996).

The Court, citing Ledford v. Derwinski, 3 Vet. App. 87, 89 
(1992), stated in Hensley v. Brown, 5 Vet. App. 155 (1993), 
that "the Court [has] held the [above] regulation, although 
prohibiting an award of service connection where audiometric 
test scores are within established limits, does not prevent a 
veteran from establishing service connection on the basis of 
post-service evidence of hearing loss related to service when 
there were no audiometric scores reported at separation from 
service."  Id. at 158.  In Hensley, citing Current Medical 
Diagnosis & Treatment 110-11 (Stephen A. Schroeder et. al 
eds., 1988), the Court also indicated that the threshold for 
normal hearing was from 0 to 20 decibels, and that higher 
threshold levels revealed some degree of hearing loss.  
Hensley, 5 Vet. App. at 157.

Several audiograms conducted during service confirm the fact 
that the veteran had a hearing loss in the left ear.  This 
was specifically noted following the audiometric testing in 
August 1968, and July and October l969.  At the time of the 
veteran's discharge examination in September 1972, the Board 
notes that the hearing threshold level in decibels in the 
left ear was 45 at 6,000 Hertz.  No audiometric test was 
conducted for many years following the veteran's separation 
from service.  It is clear, however, that the veteran now has 
hearing loss disability as set forth in 38 C.F.R. § 3.385.  
There is no dispute that the veteran was subjected to 
acoustic trauma in his capacity as a helicopter mechanic.  
The Board concludes that the veteran's current hearing loss 
in his left ear cannot be disassociated from the hearing loss 
first demonstrated during service.  The weight of the 
evidence, therefore, supports the veteran's claim for hearing 
loss in his left ear.


ORDER

Service connection for hearing loss in the left ear is 
granted.


REMAND

As noted above, at the hearing in April 1999, the veteran 
raised, for the first time, the issue of compensation 
benefits pursuant to the provisions of 38 U.S.C.A. § 1151.  
Since this matter has obviously not been previously 
adjudicated, the RO must have the opportunity to consider the 
veteran's claim on this theory.  In this regard, the Board 
emphasizes that this aspect of the claim must be considered 
pursuant to the regulations which became effective on October 
1, 1997.

The Board also notes that the veteran has variously argued 
that the hearing loss in his right ear is attributable to 
acoustic trauma in service, or to the radiation therapy he 
received following the surgery in 1982.  Several conflicting 
medical opinions are of record.  Based on the audiometric 
tests in November 1990, one examiner opined that the 
veteran's hearing loss was consistent with acoustic trauma.  
However, following an examination in October 1997, a VA 
physician concluded that the hearing loss was related to the 
treatment for a cerebellar astrocytoma.  In April 1998, the 
same physician stated that the hearing loss was due to 
cerebellar astrocytoma, surgery, radiation therapy and aging.  

With respect to the claim for compensation benefits pursuant 
to 38 U.S.C.A. § 1151 for loss of teeth due to radiation 
therapy for a brain tumor, the Board points out that the 
veteran apparently has had his upper teeth extracted.  He 
asserts that this was because of the radiation therapy in 
1982.  

The VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  38 U.S.C.A. § 5107(a) (West 
1991).  The Court has held that the duty to assist the veteran 
in obtaining and developing available facts and evidence to 
support his claim includes obtaining adequate VA examination.  
This duty is neither optional nor discretionary.  Littke v. 
Derwinski, 1 Vet. App. 90 (1990).  This duty also includes 
providing additional VA examinations by a specialist when 
recommended.  Hyder v. Derwinski, 1 Vet. App. 221 (1991).  The 
fulfillment of the statutory duty to assist includes 
conducting a thorough and contemporaneous medical examination, 
one which takes into account the records of prior medical 
treatment, so that the evaluation of the claimed disability 
will be a fully informed one.  Green v. Derwinski, 1 Vet. App. 
121, 124 (1991). 

Under the circumstances of this case, the Board finds that 
additional development of the record is required.  
Accordingly, the case is REMANDED to the RO for action as 
follows:

1. The veteran should be afforded a VA 
examination by a specialist in 
otolaryngology, if available, to 
determine the nature and extent of the 
hearing loss in his right ear.  All 
necessary tests, including an 
audiogram, should be performed.  The 
examiner should be requested to 
furnish an opinion as to the etiology 
of the veteran's hearing loss in his 
right ear.  That is, the examiner 
should comment whether it is at least 
as likely as not that the hearing loss 
in the right ear is related to service 
and/or the radiation therapy the 
veteran received following the surgery 
for an astrocytoma in 1982.  The 
examiner should provide the rationale 
for all opinions set forth.  The 
claims folder should be made available 
to the examiner in conjunction with 
the examination.

2. The veteran's claims folder should be 
referred to a radiation oncologist who 
should provide an opinion concerning 
whether it is at least as likely as 
not that the loss of teeth sustained 
by the veteran was due to radiation 
therapy he received in 1982, following 
the surgery for a brain tumor.  The 
rationale for his opinion should be 
provided.  The claims folder must be 
made available to the examiner in 
conjunction with his review.

3. The RO should consider the veteran's 
claim pursuant to the provisions of 
38 U.S.C.A. § 1151; 38 C.F.R. § 3.358 
(as in effect October 1, 1997).

Following completion of the above, the RO should review the 
evidence and determine whether the veteran's claim may be 
granted.  If not, he and his representative should be 
furnished an appropriate supplemental statement of the case 
and be provided an opportunity to respond.  The case should 
then be returned to the Board for further appellate 
consideration. 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Deborah W. Singleton 
	Member, Board of Veterans' Appeals

 

